Exhibit 10.34

PUBLIC HEALTH SERVICE

PATENT LICENSE AGREEMENT-EXCLUSIVE

COVER PAGE

For PHS internal use only:

Patent License Number:

U.S. Application Serial No. 07/492,468 filed 3/13/90; “06-Substituted Guanine
Compounds And Methods For Depleting 06-Alkylguanine-DNA Alkyltransferase Levels”
Issued 2/25/92 U.S. Pat. 5,091,430

U.S. Application Serial No. 07/616,913 filed 11/21/90; “06-Benzylated Guanine,
Guanosine and 2’-Deoxyguanosine Compounds Possessing 06-Alkylguanine-DNA
Alkyltransferase Depleting Activity” CIP of ‘468 issued 10/4/94 U.S. Pat.
5,352,669

U.S. Application Serial No. 07/805,634 filed 12/21/91; “06-Substituted Guanine
Compounds And Methods For Depleting 06-Alkylguanine-DNA Alkyltransferase Levels”
DIV of ‘468, issued 10/25/94 U.S. Pat. 5,358,952

U.S. Application Serial No. 07/875,438 filed 4/29/92; “06-Substituted Guanine
Compounds and Methods for Depleting Derivatives 06 Alkylguanine-DNA
Alkyltransferase Levels” CIP of ‘634 Abandoned 8/19/94

U.S. Application Serial No. 08/255,190 filed 6/7/94; “06-Substituted Guanine
Compounds And Methods For Depleting 06-Alkylguanine-DNA Alkyltransferase” CIP of
‘438, and ‘913 issued 11/25/97 U.S. Pat. 5691,307.

U.S. Application Serial No. 08/283,953 filed 8/1/94; “Substituted
06-Benzylguanines And 6(4)-Benzyloxpyrimidines” issued 6/11/96 U.S. Pat.
5,525,606, and PCT/US95/09702 filed 7/31/95 (based on parent application
08/283.953.  National Stage filed in Europe (EPO Application No. 9592837.7. 
Validated in all countries, except Finland, under the European Patent
Convention), Canada (Canadian Application No. 2,195,856), Japan (Japanese
Application No. 506694/1996), Australia (Australian Serial No. 32079/95, Issued
Patent No. 702711) and U.S. Application No. 08/849,223, Issued 9/28/99 as U.S.
Patent No. 5,958,932).   Divisional of EP ‘837.7, Application No. 01108585.9
filed 4/5/01.

U.S. Application Serial No. 08/661,923 filed 6/11/96, issued 5/19/98 as
5,753,668; “Substituted Benzyloxpyrimidines and Their Inactivation of
06-Alkylguanine-DNA Alkyltransferase” DIV of parent application 08/283.953.

U.S. Application Serial No. 08/927, 846 filed 9/11/97.  Issued 6/29/99 as
5,916,894; “Substituted 06-Benzylguanines And 6(4) - Benzyloxpyrimidines” DIV of
parent application 08/283,953.

U.S. Application Serial No. 08/318,238 filed 5/25/99.  Issued 1/9/01 as
6,172,070; “Substituted 06-Benzylguanines And 6(4) - Benzyloxpyrimidines” DIV of
parent application 08/283.953.

U.S. Application Serial No. 08/849,223 filed 7/31/95.  Issued 9/28/99 as
5,958,932; “Substituted 06-Benzylguanines And 6(4) - Benzyloxpyrimidines” CIP of
parent application 08/283,953.

U.S. Application No. 09/590,187, filed 6/9/00, U.S. Patent 6,303,604, issued
10/16/0l U.S. Application Serial No. 09/333,047 filed 6/15/99 (Allowed)
“Pharmaceutical Composition Comprising 2,4-Diamino-6-Benzyloxy-Triazine And
Inactivation of 06-Alkylguanine-DNA-Alkyltransferase.”

--------------------------------------------------------------------------------

U.S. Application No. 09/333,047, filed 6/15/99, U.S. Patent 6,333,331, issued
12/25/01 “Substituted 06-Benzylguanines.”

U.S. Application No. 09/928,410; filed 8/14/01 “Substituted 06
Benzyl-B-Aza-Guanines” Pending.

Licensee:  Procept, Inc. (formerly named Pacific Pharmaceuticals, Inc.)

Cooperative Research and Development Agreement (CRADA) Number (if applicable): 
#0303

Additional Remarks:

PHS, by executing interinstitutional agreements between the Milton S. Hershey
Medical Center of Pennsylvania State University (L-067-02/0), and the University
of Chicago (L-086-02/0), has obtained the exclusive license to, including the
right to Sublicense, the Licensed Patent Rights listed in Appendix A.  Once
executed, the terms and conditions of this Agreement shall supersede, and
thereby terminate, the terms and conditions of the previous license agreement
between the Licensee and the Pennsylvania State University, made effective on
February 6, 1998

Public Benefit(s):

Procept agrees that subsequent to market approval by the Food and Drug
Administration (FDA), to make reasonable quantities of Licensed Product(s) or
materials produced through the use of Licensed Process(es) available on a
compassionate use basis, to patients, either through the patient’s physicians)
and/or the medical center treating the patient; and Procept further agrees,
after their First Commercial Sale, and to develop written educational materials
(e.g., brochures, advertisements, etc.) directed to patients and physicians
detailing the Licensed Product(s) and/or medical aspects of using
06-Benzylguanine and/or its derivatives as a therapeutic modality for the
treatment of human cancers.

This Patent License Agreement, hereinafter referred to as the “Agreement”,
consists of this Cover Page, an attached Agreement, a Signature Page, Appendix A
(List of Patent(s) and/or Patent Application(s)), Appendix B (Fields of Use and
Territory), Appendix C (Royalties), Appendix D (Modifications), Appendix E
(Benchmarks), Appendix F (Commercial Development Plan), Appendix G (Sublicense
Agreement ), Appendix H (Amendment to said Sublicense Agreement) and Appendix I
(Release Agreement and its Relevant Exhibits).  The Parties to this Agreement
are:

1)

The National Institutes of Health (“NIH”), the Centers for Disease Control and
Prevention (“CDC”), or the Food and Drug Administration (“FDA”), hereinafter
singly or collectively referred to as “PHS”, agencies of the United States
Public Health Service within the Department of Health and Human Services
(“DHHS”); and

2)

Procept, Inc., having offices at the address indicated on the Signature Page,
hereinafter referred to as “Licensee”.

 

--------------------------------------------------------------------------------

PHS PATENT LICENSE AGREEMENT-EXCLUSIVE

PHS and Licensee agree as follows:

l. BACKGROUND   1.01 In the course of fundamental research programs at the PHS,
Robert C. Moschel (PHS), Anthony Pegg (Milton S. Hershey Medical Center of
Pennsylvania State University, (PSU)), and Eileen Dolan (Milton S. Hershey
Medical of Pennsylvania State University Center and the University of Chicago
(UC), whereas UC, under an agreement with its affiliated corporation, ARCH
Development Corporation has the right to license Licensed Patents and other
intellectual property owned by ARCH ), made or reduced to practice certain
inventions which are included within the Licensed Patent Rights, as defined in
Paragraph 2.06 below.   1.02 PHS, by executing interinstitutional agreements
with PSU (L-067-02/0), and UC (L-086-02/0), has obtained the exclusive license,
including the right to sublicense, the Licensed Patent Rights listed in
Appendix A.  Once executed, the terms and conditions of this Agreement shall
supersede, and thereby terminate the terms and conditions of the previous
license agreement between Pacific Pharmaceuticals, Inc. (now Procept, Inc.) and
PSU, made effective on February 6, 1998, provided that, the sublicense
agreement, including its associated amendment, by and between AOI
Pharmaceuticals, Inc. (“Sublicensee”) and Licensee made effective on October 13,
2000, and attached as Appendices G and H (such sublicense agreement and its
associated amendment, the “Sublicensee Agreement”), shall continue to remain in
full force and effect.   1.03 By assignment of rights from PHS employees and
other inventors, DHHS, on behalf of the United States Government, owns
intellectual property rights claimed in any United States and/or foreign patent
applications or patents corresponding to the assigned inventions.  DHHS also
owns any tangible embodiments of these inventions actually reduced to practice
by PHS.   1.04  The Secretary of DHHS has delegated to PHS the authority to
enter into this Agreement for the licensing of rights to these inventions.  
1.05  PHS desires to transfer these inventions to the private sector through
commercialization licenses to facilitate the commercial development of products
and processes for public use and benefit.   1.06  Licensee desires to acquire
commercialization rights to certain of these inventions in order to develop
processes, methods, and/or marketable products for public use and benefit. 2.
 DEFINITIONS   2.01 “Affiliate” means, with respect to any organization that can
exercise independent legal standing, including a corporation, association, joint
venture, partnership, trust, university, business, individual, government or
political subdivision thereof (any such organization, an “Entity”), any Entity
that directly or indirectly controls, is controlled by, or is under common
control with such Entity.  “Control” for this purpose shall mean control of more
than fifty percent (50%) of the voting securities of an Entity.   2.02
“Benchmarks” mean the performance milestones that are set forth in Appendix E.

 

--------------------------------------------------------------------------------

  2.03 “Commercial Development Plan” means the written commercialization plan
attached as Appendix F.   2.04 “First Commercial Sale” means the initial
transfer by or on behalf of Licensee or its sublicensees of Licensed Products or
the initial practice of a Licensed Process by or on behalf of Licensee or its
sublicensees in exchange for cash or some equivalent to which value can be
assigned for the purpose of determining Net Sales.   2.05 “Government” means the
Government of the United States of America.   2.06 “Licensed Fields of Use”
means the fields of use identified in Appendix B.   2.07 “Licensed Patent
Rights” shall mean:

 a. Patent applications (including provisional patent applications and PCT
    patent applications) and/or patents listed in Appendix A, all divisions and
    continuations of these applications, all patents issuing from such
    applications, divisions, and continuations, and any reissues,
    reexaminations, and extensions of all such patents;

 b. to the extent that the following contain one or more claims directed to the
    invention or inventions disclosed in a) above:  i) continuations-in-part of
    a) above; ii) all divisions and continuations of these
    continuations-in-part; iii) all patents issuing from such
    continuations-in-part, divisions, and continuations; iv) priority patent
    applications) of a) above; and v) any reissues, reexaminations, and
    extensions of alt such patents;

 c. to the extent that the following contain one or more claims directed to the
    invention or inventions disclosed in a) above:  all counterpart foreign and
    U.S. patent applications and patents to a) and b) above, including those
    listed in Appendix A.

Licensed Patent Rights shall not include b) or c) above to the extent that they
contain one or more claims directed to new matter which is not the subject
matter disclosed in a) above.

   2.08 “Licensed Process(es)” means processes which, in the course of being
practiced would be within the scope of one or more claims of the Licensed Patent
Rights that have not been held unpatentable, invalid or unenforceable by an
unappealed or unappealable judgment of a court of competent jurisdiction.  
 2.09 “Licensed Product(s)” means tangible materials which, in the course of
manufacture, use, sale, or importation would be within the scope of one or more
claims of the Licensed Patent Rights that have not been held unpatentable,
invalid or unenforceable by an unappealed or unappealable judgment of a court of
competent jurisdiction.    2.10 “Licensed Territory” means the geographical area
identified in Appendix B.    2.11 “Net Sales” means the total gross receipts
actually received for sales of Licensed Products or practice of Licensed
Processes by Licensee, any of its Affiliates, its Sublicensee or any other
sublicensee(s), and from leasing, renting, or otherwise making Licensed Products
available to others without sale or other dispositions, whether invoiced or not,
less returns and allowances, packing costs, insurance costs, freight out, taxes
or excise duties imposed on the transaction (if separately invoiced), and
wholesaler and cash discounts in amounts customary in the trade to the extent
actually granted.  No deductions shall be made for commissions paid to
individuals, whether they be with independent sales agencies or regularly
employed by Licensee, Sublicensee or sublicensee(s), and on its payroll, or for
the cost of collections.

--------------------------------------------------------------------------------

 

   2.12 “Practical Application” means to manufacture in the case of a
composition or product, to practice in the case of a process or method, or to
operate in the case of a machine or system; and in each case, under such
conditions as to establish that the invention is being utilized and that its
benefits are to the extent permitted by law or Government regulations available
to the public on reasonable terms.   2.13 “Research License” means a
nontransferable, nonexclusive license to make and to use the Licensed Products
or Licensed Processes as defined by the Licensed Patent Rights for purposes of
research and not for purposes of commercial manufacture or distribution or in
lieu of purchase. 3. GRANT OF RIGHTS   3.01 PHS hereby grants and Licensee
accepts, subject to the terms and conditions of this Agreement, an exclusive
license under the Licensed Patent Rights in the Licensed Territory to make and
have made, to use and have used, to sell and have sold, to offer to sell, and to
import any Licensed Products in the Licensed Fields of Use and to practice and
have practiced any Licensed Processes in the Licensed Fields of Use.   3.02 This
Agreement confers no license or rights by implication, estoppel, or otherwise
under any patent applications or patents of PHS other than Licensed Patent
Rights regardless of whether such patents are dominant or subordinate to
Licensed Patent Rights. 4. SUBLICENSING   4.01 Upon written approval by PHS,
Licensee and Sublicensee may enter into sublicensing agreements under the
Licensed Patent Rights.  Notwithstanding anything else stated herein, PHS
acknowledges that this Agreement does not terminate, alter or supersede the
Sublicensee Agreement that existed and continues to exist between Licensee and
Sublicensee, and listed in Appendices G and H respectively, pursuant to Section
1.02 of this Agreement.  PHS hereby approves the Sublicensee Agreement in the
event of termination of this Agreement under Article 13.   4.02 Licensee agrees
that any sublicenses granted by it shall provide that the obligations to PHS of
Paragraphs 5.0l-5.04, 8.01, 9.02, 10.01, 10.02, 12.05, and 13.07-13.09 of this
Agreement shall be binding upon the sublicensee(s) as if it were a party to this
Agreement.  Licensee further agrees to attach copies of these Paragraphs to all
sublicense agreements.   4.03 Any sublicenses granted by Licensee shall provide
for the termination of the sublicense or the conversion to a license directly
between such sublicensee(s) and PHS, at the option of the Sublicensee, upon
termination of this Agreement under Article 13, and shall be under substantially
similar terms of this Agreement, wherein all considerations are in cash.  Such
conversion is subject to PHS approval and contingent upon acceptance by the
Sublicensee of the remaining provisions of this Agreement.   4.04 Licensee
agrees to forward to PHS a copy of each fully executed sublicense agreement
postmarked within thirty (30) days of the execution of such agreement.  To the
extent permitted by law, PHS agrees to maintain each such sublicense agreement
in confidence.

 

--------------------------------------------------------------------------------

5. STATUTORY AND PHS REQUIREMENTS AND RESERVED GOVERNMENT RIGHTS   5.01 (a) PHS
reserves on behalf of the Government an irrevocable, nonexclusive,
nontransferable, royalty-free license for the practice of all inventions
licensed under the Licensed Patent Rights throughout the world by or on behalf
of the Government and on behalf of any foreign government or international
organization pursuant to any existing or future treaty or agreement to which the
Government is a signatory.  Prior to the First Commercial Sale, Licensee agrees
to provide PHS reasonable quantities of Licensed Products or materials made
through the Licensed Processes for PHS research use.     (b) In the event that
Licensed Patent Rights are Subject Inventions made under a Cooperative Research
and Development Agreement (CRADA), Licensee grants to the Government, pursuant
to 15 U.S.C. 3710a(b)(1)(A), a nonexclusive, nontransferable, irrevocable,
paid-up license to practice Licensed Patent Rights or have Licensed Patent
Rights practiced throughout the world by or on behalf of the Government.  In the
exercise of such license, the Government shall not publicly disclose trade
secrets or commercial or financial information that is privileged or
confidential within the meaning of 5 U.S.C. 552(b)(4) or which would be
considered as such if it had been obtained from a non-Federal party.  Prior to
the First Commercial Sale, Licensee agrees to provide PHS reasonable quantities
of Licensed Products or materials made through the Licensed Processes for PHS
research use.   5.02 Licensee agrees that products used or sold in the United
States embodying Licensed Products or produced through use of Licensed Processes
shall be manufactured substantially in the United States, unless a written
waiver is obtained in advance from PHS.   5.03 Licensee acknowledges that PHS
may enter into future Cooperative Research and Development Agreements (CRADAs)
under the Federal Technology Transfer Act of 1986 that relate to the subject
matter of this Agreement.  Licensee agrees not to unreasonably deny requests for
a Research License from such future collaborators with PHS when acquiring such
rights is necessary in order to make a Cooperative Research and Development
Agreement (CRADA) project feasible.  Licensee may request an opportunity to join
as a party to the proposed Cooperative Research and Development Agreement
(CRADA).   5.04 (a)  In addition to the reserved license of Paragraph 5.01
above, PHS reserves the right to grant nonexclusive Research Licenses directly
or to require Licensee to grant nonexclusive Research Licenses on reasonable
terms.  The purpose of this Research License is to encourage basic research,
whether conducted at an academic or corporate facility.  In order to safeguard
the Licensed Patent Rights, however, PHS shall consult with Licensee before
granting to commercial entities a Research License or providing to them research
samples of materials made through the Licensed Processes.     (b) In exceptional
circumstances, and in the event that Licensed Patent Rights are Subject
Inventions made under a Cooperative Research and Development Agreement (CRADA),
the Government, pursuant to 15 U.S.C. 3710a(b)(1)(B), retains the right to
require the Licensee to grant to a responsible applicant a nonexclusive,
partially exclusive, or exclusive sublicense to use Licensed Patent Rights in
Licensee’s field of use on terms that are reasonable under the circumstances; or
if Licensee fails to grant such a license, the Government retains the right to
grant the license itself.  The exercise of such rights by the Government shall
only be in exceptional circumstances and only if the Government determines (i)
the action is necessary to meet health or safety needs that are not reasonably
satisfied by Licensee; (ii) the action is necessary to meet requirements for
public use specified by Federal regulations, and such requirements are not
reasonably satisfied by the Licensee; or (iii) the Licensee has failed to comply
with an agreement containing provisions described in 15 U.S.C. 3710a(c)(4)(B). 
The determination made by the Government under this Article is subject to
administrative appeal and judicial review under 35 U.S.C. 203(2).

 

--------------------------------------------------------------------------------

6. ROYALTIES AND REIMBURSEMENT   6.01 Licensee agrees to pay to PHS a
noncreditable, nonrefundable license issue royalty as set forth in Appendix C
within thirty (30) days from the date that this Agreement becomes effective.  
6.02 Licensee agrees to pay to PHS a nonrefundable minimum annual royalty as set
forth in Appendix C.  The minimum annual royalty is due and payable on January 1
of each calendar year and may be credited against any earned royalties due for
sales made in that year.  The minimum annual royalty due for the first calendar
year of this Agreement may be prorated according to the fraction of the calendar
year remaining between the effective date of this Agreement and the next
subsequent January 1.   6.03. Licensee agrees to pay PHS earned royalties as set
forth in Appendix C.   6.04 Licensee agrees to pay PHS benchmark royalties as
set forth in Appendix C.   6.05 Licensee agrees to pay PHS sublicensing
royalties as set forth in Appendix C.   6.06 A patent or patent application
licensed under this Agreement shall cease to fall within the Licensed Patent
Rights for the purpose of computing earned royalty payments in any given country
on the earliest of the dates that a) the application has been abandoned and not
continued, b) the patent expires or irrevocably lapses, or c) the claim has been
held to be invalid or unenforceable by an unappealed or unappealable decision of
a court of competent jurisdiction or administrative agency.   6.07 No multiple
royalties shall be payable because any Licensed Products or Licensed Processes
are covered by more than one of the Licensed Patent Rights.   6.08 On sales of
Licensed Products by Licensee or on sales made in other than an arm’s-length
transaction, the value of the Net Sales attributed under this Article 6 to such
a transaction shall be that which would have been received in an arm’s-length
transaction, based on sales of like quantity and quality products on or about
the time of such transaction.   6.09 With regard to expenses associated with the
preparation, filing, prosecution, and maintenance of all patent applications and
patents included within the Licensed Patent Rights incurred by PHS prior to the
effective date of this Agreement, Licensee shall pay to PHS, as an additional
royalty, within sixty (60) days of PHS’s submission of a statement and request
for payment to Licensee, an amount equivalent to such patent expenses previously
incurred by PHS unless such expenses are disputed in good faith by Licensee, in
which case the parties will attempt to resolve amicably the dispute pursuant to
paragraph 14.12.   6.10 With regard to expenses associated with the preparation,
filing, prosecution, and maintenance of all patent applications and patents
included within the Licensed Patent Rights incurred by PHS on or after the
effective date of this Agreement, PHS, at its sole option, may require Licensee:
 

 

--------------------------------------------------------------------------------

     (a) to pay PHS on an annual basis, within sixty (60) days of PHS’s
submission of a statement and request for payment, a royalty amount equivalent
to all such patent expenses incurred during the previous calendar year(s); or  
   (b) to pay such expenses directly to the law firm employed by PHS to handle
such functions.  However, in such event, PHS and not Licensee shall be the
client of such law firm.     In limited circumstances, Licensee may be given the
right to assume responsibility for the preparation, filing, prosecution, or
maintenance of any patent application or patent included with the Licensed
Patent Rights.  In that event, Licensee shall directly pay the attorneys or
agents engaged to prepare, file, prosecute, or maintain such patent applications
or patents and shall provide to PHS copies of each invoice associated with such
services as well as documentation that such invoices have been paid.   6.11
Licensee may elect to surrender its rights in any country of the Licensed
Territory under any Licensed Patent Rights upon ninety (90) days written notice
to PHS and owe no payment obligation under Article 6.10 for patent-related
expenses incurred in that country after ninety (90) days of the effective date
of such written notice.  7. PATENT FILING, PROSECUTION, AND MAINTENANCE   7.01
Except as otherwise provided in this Article 7, PHS agrees to take
responsibility for, but to consult with, the Licensee in the preparation,
filing, prosecution, and maintenance of any and all patent applications or
patents included in the Licensed Patent Rights and shall furnish copies of
relevant patent-related documents to Licensee.   7.02 Upon PHS’s written
request, Licensee shall assume the responsibility for the preparation, filing,
prosecution, and maintenance of any and all patent applications or patents
included in the Licensed Patent Rights and shall on an ongoing basis promptly
furnish copies of all patent-related documents to PHS.  In such event, Licensee
shall, subject to the prior approval of PHS, select registered patent attorneys
or patent agents to provide such services on behalf of Licensee and PHS.  PHS
shall provide appropriate powers of attorney and other documents necessary to
undertake such actions to the patent attorneys or patent agents providing such
services.  Licensee and its attorneys or agents shall consult with PHS in all
aspects of the preparation, filing, prosecution and maintenance of patent
applications and patents included within the Licensed Patent Rights and shall
provide PHS sufficient opportunity to comment on any document that Licensee
intends to file or to cause to be filed with the relevant intellectual property
or patent office.   7.03 At any time, PHS may provide Licensee with written
notice that PHS wishes to assume control of the preparation, filing,
prosecution, and maintenance of any and all patent applications or patents
included in the Licensed Patent Rights.  If PHS elects to assume such
responsibilities, Licensee agrees to cooperate fully with PHS, its attorneys,
and agents in the preparation, filing, prosecution, and maintenance of any and
all patent applications or patents included in the Licensed Patent Rights and to
provide PHS with complete copies of any and all documents or other materials
that PHS deems necessary to undertake such responsibilities.  Licensee shall be
responsible for all costs associated with transferring patent prosecution
responsibilities to an attorney or agent of PHS’s choice.   7.04 Each party
shall promptly inform the other as to all matters that come to its attention
that may affect the preparation, filing, prosecution, or maintenance of the
Licensed Patent Rights and permit each other to provide comments and suggestions
with respect to the preparation, filing, prosecution, and maintenance of
Licensed Patent Rights, which comments and suggestions shall be considered by
the other party.

 

--------------------------------------------------------------------------------

 8. RECORDKEEPING   8.01 Licensee agrees to keep accurate and correct records of
Licensed Products made, used, sold, or imported and Licensed Processes practiced
under this Agreement appropriate to determine the amount of royalties due PHS. 
Such records shall be retained for at least five (5) years following a given
reporting period and shall be available during normal business hours, and upon
reasonable written notice for inspection at the expense of PHS, by an accountant
or other designated auditor selected by PHS for the sole purpose of verifying
reports and payments hereunder.  The accountant or auditor shall only disclose
to PHS information relating to the accuracy of reports and payments made under
this Agreement.  If an inspection shows an underreporting or underpayment in
excess of five percent (5%)for any twelve (12) month period, then Licensee shall
reimburse PHS for the cost of the inspection at the time Licensee pays the
unreported royalties, including any late charges as required by Paragraph 9.08
of this Agreement.  All payments required under this Paragraph shall be due
within thirty (30) days of the date PHS provides Licensee notice of the payment
due.    8.02 Licensee agrees to have an audit of sales and royalties conducted
by an independent auditor at least every two (2) years if annual sales of the
Licensed Product or Licensed Processes are over two (2) million dollars.  The
audit shall address, at a minimum, the amount of gross sales by or on behalf of
Licensee during the audit period, terms of the license as to percentage or fixed
royalty to be remitted to the Government, the amount of royalty funds owed to
the Government under this Agreement, and whether the royalty amount owed has
been paid to the Government and is reflected in the records of the Licensee. 
The audit shall also indicate the PHS license number, product, and the time
period being audited.  A report certified by the auditor shall be submitted
promptly by the auditor directly to PHS on completion.  Licensee shall pay for
the entire cost of the audit.  9. REPORTS ON PROGRESS, BENCHMARKS, SALES, AND
PAYMENTS   9.01 Prior to signing this Agreement, Licensee has provided to PHS
the Commercial Development Plan at Appendix F, under which Licensee intends to
bring the subject matter of the Licensed Patent Rights to the point of Practical
Application.  This Commercial Development Plan is hereby incorporated by
reference into this Agreement.  Based on this plan, performance Benchmarks are
determined as specified in Appendix E.   9.02  Licensee shall provide written
annual reports on its product development progress or efforts to commercialize
under the Commercial Development Plan for each of the Licensed Fields of Use
within sixty (60) days after December 31 of each calendar year.  These progress
reports shall include, but not be limited to:  progress on research and
development, status of applications for regulatory approvals, manufacturing,
sublicensing, marketing, importing, and sales during the preceding calendar
year, as well as plans for the present calendar year.  PHS also encourages these
reports to include information on any of Licensee’s public service activities
that relate to the Licensed Patent Rights.  If reported progress differs from
that projected in the Commercial Development Plan and Benchmarks, Licensee shall
explain the reasons for such differences.  In any such annual report, Licensee
may propose amendments to the Commercial Development Plan, acceptance of which
by PHS may not be denied unreasonably.  Licensee agrees to provide any
additional information reasonably required by PHS to evaluate Licensee’s
performance under this Agreement.  Licensee may amend the Benchmarks at any time
upon written consent by PHS.  PHS shall not unreasonably withhold approval of
any request of Licensee to extend the time periods of this schedule if such
request is supported by a reasonable showing by Licensee of diligence in its
performance under the Commercial Development Plan and toward bringing the
Licensed Products to the point of Practical Application as defined in 37 CFR
404.3(d).  Licensee shall amend the Commercial Development Plan and Benchmarks
at the request of PHS to address any Licensed Fields of Use not specifically
addressed in the plan originally submitted.

 

--------------------------------------------------------------------------------

  9.03 Licensee shall report to PHS the dates for achieving Benchmarks specified
in Appendix E and the First Commercial Sale in each country in the Licensed
Territory within thirty (30) days of such occurrences.   9.04 Licensee shall
submit to PHS within sixty (60) days after each calendar half-year ending June
30 and December 31 a royalty report setting forth for the preceding half-year
period the amount of the Licensed Products sold or Licensed Processes practiced
by or on behalf of Licensee in each country within the Licensed Territory, the
Net Sales, and the amount of royalty accordingly due.  With each such royalty
report, Licensee shall submit payment of the earned royalties due.  If no earned
royalties are due to PHS fox any reporting period, the written report shall so
state.  The royalty report shall be certified as correct by an authorized
officer of Licensee and shall include a detailed listing of all deductions made
under Paragraph 2.10 to determine Net Sales made under Article 6 to determine
royalties due.   9.05 Licensee agrees to forward semi-annually to PHS a copy of
such reports received by Licensee from its sublicensees during the preceding
half-year period as shall be pertinent to a royalty accounting to PHS by
Licensee for activities under the sublicense.   9.06 Royalties due under Article
6 shall be paid in U.S. dollars.  For conversion of foreign currency to U.S.
dollars, the conversion rate shall be the New York foreign exchange rate quoted
in The Wall Street Journal on the day that the payment is due.  All checks and
bank drafts shall be drawn on United States banks and shall be payable, as
appropriate, to “NIH/Patent Licensing.” All such payments shall be sent to the
following address:  NIH, P.O. Box 360120, Pittsburgh, Pennsylvania 15251-6120. 
Any loss of exchange, value, taxes, or other expenses incurred in the transfer
or conversion to U.S. dollars shall be paid entirely by Licensee.  The royalty
report required by Paragraph 9.04 of this Agreement shall accompany each such
payment, and a copy of such report shall also be mailed to PHS at its address
for notices indicated on the Signature Page of this Agreement.   9.07 Licensee
shall be solely responsible for determining if any tax on royalty income is owed
outside the United States and shall pay any such tax and be responsible for all
filings with appropriate agencies of foreign governments.   9.08  Interest and
penalties may be assessed by PHS on any overdue payments in accordance with the
Federal Debt Collection Act.  The payment of such late charges shall not prevent
PHS from exercising any other rights it may have as a consequence of the
lateness of any payment.   9.09 All plans and reports required by this Article 9
and marked “confidential” by Licensee shall, to the extent permitted by law, be
treated by PHS as commercial and financial information obtained from a person
and as privileged and confidential, and any proposed disclosure of such records
by the PHS under the Freedom of Information Act (FOIA), 5 U.S.C. §552 shall be
subject to the predisclosure notification requirements of 45 CFR §5.65(d). 10.
PERFORMANCE   10.01 Licensee shall use its reasonable best efforts to bring the
Licensed Products and Licensed Processes to Practical Application.  “Reasonable
best efforts” for the purposes of this provision shall include commercially
reasonable best efforts to adhere to the Commercial Development Plan at
Appendix F and perform the Benchmarks at Appendix E.  The efforts of a
sublicensee shall be considered the efforts of Licensee.

--------------------------------------------------------------------------------

 

  10.02 Upon the First Commercial Sale, until the expiration of this Agreement,
Licensee shall use its reasonable best efforts to make Licensed Products and
Licensed Processes reasonably accessible to the United States public. 11.
 INFRINGEMENT AND PATENT ENFORCEMENT   11.01 PHS and Licensee agree to notify
each other promptly of each infringement or possible infringement of the
Licensed Patent Rights, as well as any facts which may affect the validity,
scope, or enforceability of the Licensed Patent Rights of which either Party
becomes aware.   11.02 Pursuant to this Agreement and the provisions of Chapter
29 of title 35, United States Code, Licensee may:  a) bring suit in its own
name, at its own expense, and on its own behalf for infringement of presumably
valid claims in the Licensed Patent Rights; b) in any such suit, enjoin
infringement and collect for its use, damages, profits, and awards of whatever
nature recoverable for such infringement; and c) settle any claim or suit for
infringement of the Licensed Patent Rights provided, however, that PHS and
appropriate Government authorities shall have the first right to take such
actions.  If Licensee desires to initiate a suit for patent infringement,
Licensee shall notify PHS in writing.  If PHS does not notify Licensee of its
intent to pursue legal action within ninety (90) days, Licensee will be free to
initiate suit.  PHS shall have a continuing right to intervene in such suit at
its own expense and may consult with Licensee in such litigation.  Licensee
shall take no action to compel the Government either to initiate or to join in
any such suit for patent infringement.  Licensee may request the Government to
initiate or join in any such suit if necessary to avoid dismissal of the suit. 
Should the Government be made a party to any such suit, Licensee shall reimburse
the Government for any costs, expenses, or fees which the Government incurs as a
result of such motion or other action, including any and all costs incurred by
the Government in opposing any such motion or other action.  In all cases,
Licensee agrees to keep PHS reasonably apprised of the status and progress of
any litigation.  Before Licensee commences an infringement action, Licensee
shall notify PHS and give careful consideration to the views of PHS and to any
potential effects of the litigation on the public health in deciding whether to
bring suit.   11.03 In the event that a declaratory judgment action alleging
invalidity or non-infringement of any of the Licensed Patent Rights shall be
brought against Licensee or raised by way of counterclaim or affirmative defense
in an infringement suit brought by Licensee under Paragraph 11.02, pursuant to
this Agreement and the provisions of Chapter 29 of Title 35, United States Code
or other statutes, Licensee may:  a) defend the suit in its own name, at its own
expense, and on its own behalf for presumably valid claims in the Licensed
Patent Rights; b) in any such suit, ultimately enjoin infringement and collect
for its use, damages, profits, and awards of whatever nature recoverable for
such infringement; and c) settle any claim or suit for declaratory judgment
involving the Licensed Patent Rights-provided, however, that PHS and appropriate
Government authorities shall have the first right to take such actions and shall
have a continuing right to intervene in such suit.  If PHS does not notify
Licensee of its intent to respond to the legal action within a reasonable time,
Licensee will be free to do so, and PHS and any appropriate government
authorities may only intervene at their own expense and may consult with
Licensee in such legal action.  Licensee shall take no action to compel the
Government either to initiate or to join in any such declaratory judgment
action.  Licensee may request the Government to initiate or to join any such
suit if necessary to avoid dismissal of the suit.  Should the Government be made
a party to any such suit by motion or any other action of Licensee, Licensee
shall reimburse the Government for any costs, expenses, or fees which the
Government incurs as a result of such motion or other action.  If Licensee
elects not to defend against such declaratory judgment action, PHS, at its
option, may do so at its own expense.  In all cases, Licensee agrees to keep PHS
reasonably apprised of the status and progress of any litigation.  Before
Licensee commences an infringement action, Licensee shall notify PHS and give
careful consideration to the views of PHS and to any potential effects of the
litigation on the public health in deciding whether to bring suit.

 

--------------------------------------------------------------------------------

  11.04 In any action under Paragraphs 11.02 or 11.03, the expenses including
costs, fees, attorney fees, and disbursements, shall be paid by Licensee.  The
value of any recovery made by Licensee through court judgment or settlement
shall be treated as Net Sales and subject to earned royalties.   11.05 PHS shall
cooperate fully with Licensee in connection with any action under Paragraphs
11.02 or 11.03.  PHS agrees promptly to provide access to all necessary
documents and to render reasonable assistance in response to a request by
Licensee. 12. NEGATION OF WARRANTIES AND INDEMNIFICATION   12.01 PHS offers no
warranties other than those specified in Articles 1 and 4.01.   12.02 PHS does
not warrant the validity of the Licensed Patent Rights and makes no
representations whatsoever with regard to the scope of the Licensed Patent
Rights, or that the Licensed Patent Rights may be exploited without infringing
other patents or other intellectual property rights of third parties.   12.03
PHS MAKES NO WARRANTIES, EXPRESSED OR IMPLIED, OF MERCHANTABILITY OR FITNESS FOR
A PARTICULAR PURPOSE OF ANY SUBJECT MATTER DEFINED BY THE CLAIMS OF THE LICENSED
PATENT RIGHTS OR TANGIBLE MATERIALS RELATED THERETO.   12.04 PHS does not
represent that it will commence legal actions against third parties infringing
the Licensed Patent Rights.   12.05 Licensee shall indemnify and hold PHS, its
employees, students, fellows, agents, and consultants harmless from and against
all liability, demands, damages, expenses, and losses, including but not limited
to death, personal injury, illness, or property damage in connection with or
arising out of a) the use by or on behalf of Licensee, its sublicensees,
directors, employees, or third parties of any Licensed Patent Rights; or b) the
design, manufacture, distribution, or use of any Licensed Products, Licensed
Processes or materials by Licensee, or other products or processes developed in
connection with or arising out of the Licensed Patent Rights.  Licensee agrees
to maintain a liability insurance program consistent with sound business
practice. 13.  TERM, TERMINATION, AND MODIFICATION OF RIGHTS   13.01 This
Agreement is effective when signed by the Parties, except that the
noncreditable, nonrefundable licensee issue royalty fee in the amount of
Eighty-Five Thousand Eight Hundred and Fifty-Eight Dollars and Fifty-Four Cents
($85,858.54 U.S. Dollars) for outstanding patent prosecution costs owed to PHS
under this Agreement will be held in escrow by Licensee until the execution of a
release agreements) by PSU and UC that is substantially similar to the Release
Agreement attached hereto as Appendix I, and shall extend to the expiration of
the last to expire of the Licensed Patent Rights unless sooner terminated as
provided in this Article 13.

--------------------------------------------------------------------------------

  13.02 In the event that Licensee is in default in the performance of any
material obligations under this Agreement, including but not limited to the
obligations listed in Article 13.05, and if the default has not been remedied
within ninety (90) days after the date on which License receives notice in
writing of such default, PHS may terminate this Agreement by written notice and
pursue outstanding amounts owed through procedures provided by the Federal Debt
Collection Act.   13.03  In the event tat Licensee becomes insolvent, files a
petition in bankruptcy, has such a petition filed against it, determines to file
a petition in bankruptcy, or receives notice of a third party’s intention to
file an involuntary petition in bankruptcy, Licensee shall immediately notify
PHS in writing.  Furthermore, PHS shall have the right to terminate this
Agreement immediately upon Licensee’s receipt of written notice.   13.04
Licensee shall have a unilateral right to terminate this Agreement and/or any
licenses in any country or territory by giving PHS sixty (60) days written
notice to that effect.   13.05 PHS shall specifically have the right to
terminate or modify, at its option, this Agreement, if PHS determines that the
Licensee:  1) is not using its commercially reasonable best efforts to execute
the Commercial Development Plan submitted with its request for a license and the
Licensee cannot otherwise demonstrate to PHS’ reasonable satisfaction that the
Licensee has taken, or can be expected to take within a reasonable time,
effective steps to achieve Practical Application of the Licensed Products or
Licensed Processes; 2) has not used its commercially reasonable best efforts to
achieve the Benchmarks as may be modified under Paragraph 9.02; 3) has willfully
made a false statement of, or willfully omitted, a material fact in the license
application or in any report required by the license Agreement; 4) has committed
a material breach of a covenant or agreement contained in the license; 5) is not
keeping Licensed Products or Licensed Processes reasonably available to the
public after commercial use commences; 6) cannot reasonably satisfy unmet health
and safety needs; or 7) cannot reasonably justify a failure to comply with the
domestic production requirement of Paragraph 5.02 unless waived.  In making this
determination, PHS will take into account the normal course of such commercial
development programs conducted with sound and reasonable business practices and
judgment and the annual reports submitted by Licensee under Paragraph 9.02. 
Prior to invoking this right, PHS shall give written notice to Licensee
providing Licensee specific notice of, and a ninety (90) day opportunity to
respond to, PHS’ concerns as to the previous items 1) to 7).  If Licensee fails
to alleviate PHS’ concerns as to the previous items 1) to 7) or fails to
initiate corrective action to PHS’ reasonable satisfaction, PHS may terminate
this Agreement.   13.06 When the public health and safety so require, and after
written notice to Licensee providing Licensee a sixty (60) day opportunity to
respond, PHS shall have the right to require Licensee to grant sublicenses to
responsible applicants, on reasonable terms, in any Licensed Fields of Use under
the Licensed Patent Rights, unless Licensee can reasonably demonstrate that the
granting of the sublicense would not materially increase the availability to the
public of the subject matter of the Licensed Patent Rights.  PHS will not
require the granting of a sublicense unless the responsible applicant has first
negotiated in good faith with Licensee.   13.07 PHS reserves the right according
to 35 U.S.C. §209(f)(4) to terminate or modify this Agreement if it is
determined that such action is necessary to meet requirements for public use
specified by federal regulations issued after the date of the license and such
requirements are not reasonably satisfied by Licensee.   13.08 Within thirty
(30) days of receipt of written notice of PHS’s unilateral decision to modify or
terminate this Agreement, Licensee may, consistent with the provisions of 37 CFR
404.11, appeal the decision by written submission to the designated PHS
official.  The decision of the designated PHS official shall be the final agency
decision.  Licensee may thereafter exercise any and all administrative or
judicial remedies that may be available.

 

--------------------------------------------------------------------------------

  13.09 Within ninety (90) days of expiration or termination of this Agreement
under this Article 13, a final report shall be submitted by Licensee.  Any
royalty payments, including those incurred but not yet paid (such as the full
minimum annual royalty), and those related to patent expense, due to PHS shall
become immediately due and payable upon termination or expiration.  If
terminated under this Article 13, sublicensees may elect to convert their
sublicenses to direct licenses with PHS pursuant to Paragraph 4.03.  Unless
otherwise specifically provided for under this Agreement, upon termination or
expiration of this Agreement, Licensee shall return all Licensed Products or
other materials included within the Licensed Patent Rights to PHS or provide PHS
with certification of the destruction thereof. 14. GENERAL PROVISIONS   14.01
Neither Party may waive or release any of its rights or interests in this
Agreement except in writing.  The failure of the Government to assert a right
hereunder or to insist upon compliance with any term or condition of this
Agreement shall not constitute a waiver of that right by the Government or
excuse a similar subsequent failure to perform any such term or condition by
Licensee.   14.02 This Agreement constitutes the entire agreement between the
Parties relating to the subject matter of the Licensed Patent Rights, and all
prior negotiations, representations, agreements, and understandings are merged
into, extinguished by, and completely expressed by this Agreement.  It is the
mutual desire of the Licensee and the PHS that the terms of this Agreement,
shall become effective according to the conditions set forth in Section 13, and
once executed, shall supersede, and thereby terminate the terms and conditions
of the following listed agreements, but not the Sublicense Agreement, including:

 I.   The exclusive license agreement between the Licensee and PSU, executed
      February 6, 1998;

 II.  The Interinstitutional agreement between PHS and PSU (L-094-91/0),
      executed on May 20, 1997, but not its replacement agreements between PHS
      and PSU executed January 29, 2002; and L-086-02/0 between PHS and UC
      executed January 30, 2002;

 III. The agreement between PSU and the UC, executed on May I6, 1997.

    PHS acknowledges the Release Agreement listed as Appendix I and its relevant
Exhibits, of this Agreement, entered into by and among the Licensee, the
Sublicensee, PSU, UC and PHS.   14.03 The provisions of this Agreement are
severable, and in the event that any provision of this Agreement shall be
determined to be invalid or unenforceable under any controlling body of law,
such determination shall not in any way affect the validity or enforceability of
the remaining provisions of this Agreement.   14.04 If either Party desires a
modification to this Agreement, the Parties shall, upon reasonable notice of the
proposed modification by the Party desiring the change, confer in good faith to
determine the desirability of such modification.  No modification will be
effective until a written amendment is signed by the signatories to this
Agreement or their designees.

 

--------------------------------------------------------------------------------

  14.05 The construction, validity, performance, and effect of this Agreement
shall be governed by Federal law as applied by the Federal courts in the
District of Columbia.   14.06 All notices required or permitted by this
Agreement shall be given by prepaid, first class, registered or certified mail
or by an express/overnight delivery service provided by a commercial carrier,
properly addressed to the other Party at the address designated on the following
Signature Page, or to such other address as may be designated in writing by such
other Party.  Notices shall be considered timely if such notices are received on
or before the established deadline date or sent on or before the deadline date
as verifiable by U.S. Postal Service postmark or dated receipt from a commercial
carrier.  Parties should request a legibly dated U.S. Postal Service postmark or
obtain a dated receipt from a commercial carrier or the U.S. Postal Service. 
Private metered postmarks shall not be acceptable as proof of timely mailing.  
14.07 This Agreement shall not be assigned by Licensee except:  a) with the
prior written consent of PHS, such consent not to be withheld unreasonably; or
b) as part of a sale or transfer of substantially the entire business of
Licensee relating to operations which concern this Agreement.  Licensee shall
notify PHS within ten (10) days of any assignment of this Agreement by Licensee,
and Licensee shall pay PHS, as an additional royalty, twenty thousand U.S.
dollars ($20,000 U.S.) for an assignment of this Agreement within thirty (30)
days of such assignment.   14.08 Licensee agrees in its use of any PHS-supplied
materials to comply with all applicable statutes, regulations, and guidelines,
including PHS and DHHS regulations and guidelines.  Licensee agrees not to use
the materials for research involving human subjects or clinical trials in the
United States without complying with 21 CFR Part 50 and 45 CFR Part 46. 
Licensee agrees not to use the materials for research involving human subjects
or clinical trials outside of the United States without notifying PHS, in
writing, of such research or trials and complying with the applicable
regulations of the appropriate national control authorities.  Written
notification to PHS of research involving human subjects or clinical trials
outside of the United States shall be given no later than sixty (60) days prior
to commencement of such research or trials.   14.09 Licensee acknowledges that
it is subject to and agrees to abide by the United States laws and regulations
(including the Export Administration Act of 1979 and Arms Export Control Act)
controlling the export of technical data, computer software, laboratory
prototypes, biological material, and other commodities.  The transfer of such
items may require a license from the cognizant Agency of the U.S. Government or
written assurances by Licensee that it shall not export such items to certain
foreign countries without prior approval of such agency.  PHS neither represents
that a license is or is not required or that, if required, it shall be issued.  
14.10 Licensee agrees to mark the Licensed Products or their packaging sold in
the United States with all applicable U.S. patent numbers and similarly to
indicate “Patent Pending” status.  All Licensed Products manufactured in,
shipped to, or sold in other countries shall be marked in such a manner as to
preserve PHS patent rights in such countries.   14.11 By entering into this
Agreement, PHS does not directly or indirectly endorse any product or service
provided, or to be provided, by Licensee whether directly or indirectly related
to this Agreement.  Licensee shall not state or imply that this Agreement is an
endorsement by the Government, PHS, any other Government organizational unit, or
any Government employee.  Additionally, Licensee shall not use the names of NIH,
CDC, PHS, or DHHS or the Government or their employees in any advertising,
promotional, or sales literature without the prior written consent of PHS.

--------------------------------------------------------------------------------

  14.12 The Parties agree to attempt to settle amicably any controversy or claim
arising under this Agreement or a breach of this Agreement, except for appeals
of modifications or termination decisions provided for in Article 13.  Licensee
agrees first to appeal any such unsettled claims or controversies to the
designated PHS official, or designee, whose decision shall be considered the
final agency decision.  Thereafter, Licensee may exercise any administrative or
judicial remedies that may be available.   14.13 Nothing relating to the grant
of a license, nor the grant itself, shall be construed to confer upon any person
any immunity from or defenses under the antitrust laws or from a charge of
patent misuse, and the acquisition and use of rights pursuant to 37 CFR Part 404
shall not be immunized from the operation of state or Federal law by reason of
the source of the grant.   14.14 Paragraphs 4.03, 8.01, 9.05-9.07, 12.01-12.05,
13.08, 13.09, and 14.12 of this Agreement shall survive termination of this
Agreement.   14.15 Procept agrees that subsequent to market approval by the Food
and Drug Administration (FDA), to make reasonable quantities of Licensed
Product(s) or materials produced through the use of Licensed Process(es)
available on a compassionate use basis, to patients, either through the
patient’s physicians) and/or the medical center treating the patient; and
Procept further agrees, after their First Commercial Sale, and to develop
written educational materials (e.g., brochures, advertisements, etc.) directed
to patients and physicians detailing the Licensed Product(s) and/or medical
aspects of using 06-Benzylguanine and/or its derivatives as a therapeutic
modality for the treatment of human cancers.

 

SIGNATURES BEGIN ON NEXT PAGE

 

 

 

 

--------------------------------------------------------------------------------




PHS PATENT LICENSE AGREEMENT-EXCLUSIVE



SIGNATURE PAGE

For PHS:

/s/ Jack Spiegel, Ph.D.                                                 
                2/2/02
Jack Spiegel,
Ph.D.                                                                              
Date
Director, Division of Technology Development and Transfer
Office of Technology Transfer
National Institutes of Health

Mailing Address for Notices:
Office of Technology Transfer
National Institutes of Health
6011 Executive Boulevard, Suite 325
Rockville, Maryland 20852-3804 U.S.A.

For Licensee (Upon, information and belief, the undersigned expressly certifies
or affirms that the contents of any statements of Licensee made or referred to
in this document are truthful and accurate.):

by:          Procept, Inc.

/s/ Salvatore A. Bucci                                                  
                2/2/02
Salvatore A. 
Bucci                                                                             
Date
President and Chief Executive Officer

Official and Mailing Address for Notices:
369 Lexington Avenue, 10th Floor
New York, NY 10017

Any false or misleading statements made, presented, or submitted to the
Government, including any relevant omissions, under this Agreement and during
the course of negotiation of this Agreement are subject to all applicable civil
and criminal statutes including Federal statutes 31 U.S.C. §§3801-3812 (civil
liability) and 18 U.S.C. §1001 (criminal liability including fines) and/or
imprisonment).

 